                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                   EASTERN DIVISION

WILLIAM COFER, JR.,                               )
                                                  )
       Plaintiff,                                 )
                                                  )
       v.                                         ) CIVIL ACT. NO. 3:16-cv-586-ECM
                                                  )              (WO)
ROBERT MOON, et al.,                              )
                                                  )
       Defendants.                                )

                           MEMORANDUM OPINION and ORDER

       On June 24, 2019, the Magistrate Judge filed a Recommendation in this case to which no

timely objections have been filed. (Doc. 53). After an independent review of the record, and

upon consideration of the Recommendation of the Magistrate Judge, and for good cause, it is

       ORDERED that:

       1. The United States Magistrate Judge’s Recommendation (doc. 53) is ADOPTED.

       2. The Defendants’ motion to dismiss (doc. 23) is GRANTED to the extent that the

Defendants seek dismissal of this case due to the Plaintiff’s failure to properly exhaust an

administrative remedy available to him at the Randolph County Detention Facility prior to

initiating this cause of action.

       3. This case is DISMISSED with prejudice pursuant to 42 U.S.C. § 1997(e)(a).

       4. No costs are taxed against Plaintiff.

       A separate Judgment will be entered.

       DONE this 5th day of August, 2019.

                                          /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE
